DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 16 February 2022 has been entered. Claims 1-24 remain pending in the application as well as newly added claim 25. Applicant’s amendments to the specification and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 27 December 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the phrase “total number of pixels,” it is unclear what the applicant means by this. Does the total number include the analog pixel values from the array, the digital pixel values (the actual pixel values) from the ADCs, the binned pixel values (the virtual pixel values) from the binning circuit, or any combination of the three? Since there is no clear description in the claim as to what the total number is, the Examiner for examining purposes will use various combinations of the above noted pixel values to read on the current claim language. 
Claims 18 recite the phrase “a second number of total pixels,” it is unclear what the applicant means by this. Does the total number include the analog pixel values from the array, the digital pixel values (the actual pixel values) from the ADCs, the binned pixel values (the virtual pixel values) from the binning circuit, or any combination of the three? Since there is no clear description in the claim as to what the total number is, the Examiner for examining purposes will use various combinations of the above noted pixel values to read on the current claim language.
Claim 19 is rejected because of its dependency on claim 18.
Claim 20 recites the phrase “total number of pixels,” it is unclear what the applicant means by this. Does the total number include the analog pixel values from the array, the digital pixel values (the actual pixel values) from the ADCs, the binned pixel values (the virtual pixel values) from the binning circuit, or any combination of the three? Since there is no clear description in the claim as to what the total number is, the Examiner for examining purposes will use various combinations of the above noted pixel values to read on the current claim language. Claims 21-24 are rejected because of their dependency on claim 20. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (USPGPub 20200013811 A1) in view of Keel et al. (USPGPub 20190293792 A1).

Regarding claim 1, Jin teaches a time-of-flight (ToF) image sensor system, comprising: an illumination source (light source 24) configured to generate a modulated light signal (see figure 1; and ¶38, The light source 24 may radiate (e.g., emit, etc.) a modulated optical signal EL (e.g., a light emitted by the light source 24) onto an object 5, in response to the clock signal MLS generated by the light source driver 22); a pixel array (34/134) comprising a plurality of actual pixel lines and a plurality of actual pixel columns (see fig. 3 and 1), wherein each pixel of the pixel array is configured to receive the modulated light signal reflected from an object (5) as a reflected modulated light signal (RL) and to demodulate the reflected modulated light signal to generate an electrical signal (see figure 3, pixel array 134 having a plurality of rows and columns; ¶41, The distance sensor 30 may demodulate the reflected optical signal RL reflected from the object 5, and then, output the demodulated reflected optical signal RL as an electric signal; and ¶43, The plurality of unit pixels included in the pixel array 34 may each have a multi-tap structure pixel including a plurality of taps. As used herein, the term “tap” denotes a component including a photo gate and a detection area for collecting and detecting photo charges according to a desired and/or predetermined demodulation signal); an analog-to-digital The CDS/ADC circuit 36 may output digital pixel signals by performing a CDS operation and an ADC operation on each image pixel signal output from each of the plurality of unit pixels in the pixel array 34); a binning circuit (see ¶153, which describes how the digital outputs from four unit pixels are synthesized/binned) coupled to the ADC (36) for receiving the plurality of actual pixel values therefrom, wherein the binning circuit is configured to generate at least one interpolated pixel and wherein the binning circuit is configured to generate each of the at least one interpolated pixel based on actual pixel values of the plurality of actual pixel values corresponding to a different pair of adjacent pixels of the pixel array (34/134), each of the at least one interpolated pixel having a virtual pixel value (¶153, Referring to FIG. 15, distance information about and/or corresponding to the distance information center DIC may be obtained by a digital binning method, but the example embodiments are not limited thereto. To do this, a pixel value of each of the plurality of unit pixels PX3 is obtained in the full-mode according to the method described with reference to FIG. 13, and the pixel values obtained as above may be processed by an analog-digital converter (ADC) of the CDS/ADC circuit 36 to obtain digital signals. After that, digital signals with respect to four unit pixels PX3 in the 2×2 pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information); and an output circuit (37) coupled to the binning circuit (¶153) for receiving each virtual pixel value therefrom (¶55, The memory unit 37 may store a plurality of pixel signals, e.g., A0, A1, A2, and A3, etc., output from the CDS/ADC circuit 36 in units of frames; and ¶153, a pixel value of each of the plurality of unit pixels PX3 is obtained in the full-mode according to the method described with reference to FIG. 13, and the pixel values obtained as above may be processed by an analog-digital converter (ADC) of the CDS/ADC circuit 36 to obtain digital signals. After that, digital signals with respect to four unit pixels PX3 in the 2×2 pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information). However, Jin fails to explicitly teach a plurality of ADCs and wherein the output circuit is configured to output the virtual pixel value of each of the at least one interpolated pixel according to an image structure.
	However, Keel teaches a plurality of ADCs (¶70, The analog-to-digital conversion unit 610 may be composed of a plurality of analog-to-digital converters (ADCs) 612. The ADCs 612 may correspond to pixels or photogates on a one-to-one basis) and wherein an output circuit is configured to output the virtual pixel value of each of the at least one interpolated pixel according to an image structure (see figure 1A, depth information processor 700 and phase pattern processor 600; and ¶69, Referring to FIG. 7, the phase pattern processor 600 may generate a phase pattern image in units of frames so that the depth information generator 700 may generate a depth map).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to incorporate the teachings of Keel to further include a plurality of ADCs and output an image structure in order to allow for a one-to-one connection between pixels and ADCs, which means the device can simultaneously sample the data from the pixel array and have a two/three dimensional representation as an image structure providing for more efficient processing of outputted pixel values. 

Regarding claim 2, Jin as modified by Keel teaches the ToF image sensor system of claim 1, wherein each virtual pixel value is an average of the actual pixel values corresponding to the different pair of adjacent pixels of the pixel array (Jin, ¶149, the term “binning mode” may denote a mode in which an added value of pixel values of some adjacent unit pixels PX3 are added (or averaged) from among the plurality of unit pixels PX3 included in the pixel array 334 (or the pixel array 34 of FIG. 1)).

Regarding claim 3, Jin as modified by Keel teaches the ToF image sensor system of claim 1, wherein: the pixel array (Jin 34/134) includes a first actual pixel line comprising a first plurality of pixels having first actual pixel values, wherein the first plurality of pixels is arranged into a first plurality of pairs of adjacent pixels, and the binning circuit (Jin, see figure 15) is configured to generate a first plurality of interpolated pixels having first virtual pixel values based on the first actual pixel values of the first plurality of pairs of adjacent pixels (Jin, ¶153, digital signals with respect to four unit pixels PX3 in the 2×2 (comprising of adjacent pairs) pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information, and Keel, fig. 7 and 15, ¶70-71 and ¶116-120).

Regarding claim 5, Jin as modified by Keel teaches the ToF image sensor system of claim 3, wherein: the pixel array (Jin, 34/134) includes a second actual pixel line comprising a second plurality of pixels having second actual pixel values, wherein the second plurality of pixels is arranged into a second plurality of pairs of adjacent pixels (Jin, see figures 14-15, the binning applied to the pixels within X4 is also applied to subsequent 2x2 section of the array), and the binning circuit is configured to generate a second plurality of interpolated pixels having second virtual pixel values based on the second actual pixel values of the second plurality of pairs of adjacent pixels (Jin, ¶153, digital signals with respect to four unit pixels PX3 in the 2×2 (comprising of adjacent pairs) pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information, and Keel, fig. 7 and 15, ¶70-71 and ¶116-120).

Regarding claim 7, Jin as modified by Keel teaches the ToF image sensor system of claim 5, wherein the output circuit (Keel, 600/700) is configured to: output the first virtual pixel values in a first image line of the image structure, and output the second virtual pixel values in a second image line of the image structure (Keel, ¶71, The phase pattern arranger 620 includes a line memory of a certain capacity. The phase pattern arranger 620 may latch the digital phase values input from the ADCs 612 in the line memory and then generate a phase pattern image of one frame. Here, it is possible to generate the phase pattern image of one frame by arranging the digital phase values input from the ADCs 612 in a preset phase pattern. The phase pattern arranger 620 may generate a phase pattern image in units of frames, and figure 15, ¶116-120).

Regarding claim 8, Jin as modified by Keel teaches the ToF image sensor system of claim 7, wherein the image structure includes only virtual pixel values of interpolated pixels (Jin, ¶55-56, 153, and 154, Keel, ¶70-71 and 116-120, see also figure 15b, image structure containing only digital binned pixels).

Regarding claim 9, Jin as modified by Keel teaches the ToF image sensor system of claim 5, wherein: the first actual pixel line is adjacent to the second actual pixel line such that the first plurality of pixels is combined with the second plurality of pixels into a third plurality of pairs of adjacent pixels (Jin, see figures 14-15, the binning applied to the pixels within X4 is also applied to subsequent 2x2 section of the array), and the binning circuit is configured to generate a third plurality of interpolated pixels having third virtual pixel values, each based on a different one of the first actual pixel values and a different one of the second actual pixel values (Jin, ¶153, digital signals with respect to four unit pixels PX3 in the 2×2 (comprising of adjacent pairs) pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information, and Keel, figures 7 and 15, ¶70-71 and ¶116-120).

Regarding claim 20, Jin teaches a method of pixel interpolation in a time-of-flight (ToF) image sensor system, the method comprising: generating a modulated light signal (see figure 1; and ¶38, The light source 24 may radiate (e.g., emit, etc.) a modulated optical signal EL (e.g., a light emitted by the light source 24) onto an object 5, in response to the clock signal MLS generated by the light source driver 22); generating a plurality of electrical signals based on pixels of a pixel array (34/134 in figures 1 and 3) receiving the modulated light signal reflected from an object (5) as a reflected modulated light signal (¶41, The distance sensor 30 may demodulate the reflected optical signal RL reflected from the object 5, and then, output the demodulated reflected optical signal RL as an electric signal; and ¶43, The plurality of unit pixels included in the pixel array 34 may each have a multi-tap structure pixel including a plurality of taps. As used herein, the term “tap” denotes a component including a photo gate and a detection area for collecting and detecting photo charges according to a desired and/or predetermined demodulation signal); analog to digitally converting the plurality of electrical signals into a plurality of actual pixel values, wherein each actual pixel value of the plurality of actual pixel values is a digital value that corresponds to at least one pixel of the pixel array (¶54, The CDS/ADC circuit 36 may output digital pixel signals by performing a CDS operation and an ADC operation on each image pixel signal output from each of the plurality of unit pixels in the pixel array 34); subsequent to analog to digitally converting the plurality of electrical signals into a plurality of actual pixel values, generating at least one interpolated pixel including generating each of the at least one interpolated pixel based on actual pixel values corresponding to a different pair of adjacent pixels of the pixel array (34/134), each of the at least one interpolated pixel having a virtual pixel value (¶153, Referring to FIG. 15, distance information about and/or corresponding to the distance information center DIC may be obtained by a digital binning method, but the example embodiments are not limited thereto. To do this, a pixel value of each of the plurality of unit pixels PX3 is obtained in the full-mode according to the method described with reference to FIG. 13, and the pixel values obtained as above may be processed by an analog-digital converter (ADC) of the CDS/ADC circuit 36 to obtain digital signals. After that, digital signals with respect to four unit pixels PX3 in the 2×2 pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information); and outputting the virtual pixel value of each of the at least one interpolated pixel (¶55, The memory unit 37 may store a plurality of pixel signals, e.g., A0, A1, A2, and A3, etc., output from the CDS/ADC circuit 36 in units of frames; and ¶153, a pixel value of each of the plurality of unit pixels PX3 is obtained in the full-mode according to the method described with reference to FIG. 13, and the pixel values obtained as above may be processed by an analog-digital converter (ADC) of the CDS/ADC circuit 36 to obtain digital signals. After that, digital signals with respect to four unit pixels PX3 in the 2×2 pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information); wherein a total number of pixel values in the image structure is different from a number of total pixels of the pixel array (Jin outputs the binned pixels (i.e. virtual pixel) which have less values than the number of pixels in the array by a 1:4 ratio). However, Jin fails to explicitly teach outputting the virtual pixel value of each of the at least one interpolated pixel according to an image structure. 
However, Keel teaches outputting the virtual pixel value of each of the at least one interpolated pixel according to an image structure (see figure 1A, depth information processor 700 and phase pattern processor 600; and ¶69, Referring to FIG. 7, the phase pattern processor 600 may generate a phase pattern image in units of frames so that the depth information generator 700 may generate a depth map, and see figure 15b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to incorporate the teachings of Keel to further output an image structure in order to have a two/three dimensional representation as an image structure providing for more efficient processing of outputted pixel values to determine depth and/or distance.

Regarding claim 21, Jin as modified by Keel teaches the method of claim 20, wherein the pixel array (Jin, 34/134) includes a first actual pixel line comprising a first plurality of pixels having first actual pixel values, wherein the first plurality of pixels is arranged into a first plurality of pairs of adjacent pixels (Jin, see figure 15), and the method further comprises: generating a first plurality digital signals with respect to four unit pixels PX3 in the 2×2 (comprising of adjacent pairs) pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information, and Keel, figures 7 and 15, ¶70-71 and ¶116-120).

Regarding claim 22, Jin as modified by Keel teaches the method of claim 21, wherein the pixel array (Jin, 34/134) includes a second actual pixel line comprising a second plurality of pixels having second actual pixel values, wherein the second plurality of pixels is arranged into a second plurality of pairs of adjacent pixels (Jin, see figures 14-15, the binning applied to the pixels within X4 is also applied to subsequent 2x2 section of the array), and the method further comprises: generating a second plurality of interpolated pixels having second virtual pixel values based on the second actual pixel values of the second plurality of pairs of adjacent pixels (Jin, ¶153, digital signals with respect to four unit pixels PX3 in the 2×2 (comprising of adjacent pairs) pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information, and Keel, figures 7 and 15, ¶70-71 and ¶116-120).

 Regarding claim 24, Jin as modified by Keel teaches the method of claim 22, further comprising: outputting the first virtual pixel values in a first image line of the image structure; and outputting the second virtual pixel values in a second image line of the image structure (Keel, ¶71, The phase pattern arranger 620 includes a line memory of a certain capacity. The phase pattern arranger 620 may latch the digital phase values input from the ADCs 612 in the line memory and then generate a phase pattern image of one frame. Here, it is possible to generate the phase pattern image of one frame by arranging the digital phase values input from the ADCs 612 in a preset phase pattern. The phase pattern arranger 620 may generate a phase pattern image in units of frames, and figure 15, ¶116-120).

Allowable Subject Matter
Claims 4, 6, and 10-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record individually or combined fails to teach the ToF image sensor system of claims 3 and 1 as claimed, more specifically in combination with wherein the output circuit is configured to interleave the first actual pixel values with the first virtual pixel values in an image line of the image structure.

Regarding claim 6, the prior art of record individually or combined fails to teach the ToF image sensor system of claims 5, 3, and 1 as claimed, more specifically in combination with wherein the output circuit is configured to: interleave the first actual pixel values with the first virtual pixel values in a first image line of the image structure, and interleave the second actual pixel values with the second virtual pixel values in a second image line of the image structure.

Regarding claim 10, the prior art of record individually or combined fails to teach the ToF image sensor system of claims 9, 5, 3, and 1 as claimed, more specifically in combination with wherein the output circuit is configured to: output the first virtual pixel values in a first image line of the image structure, store the second virtual pixel values in a second image line of the image structure, and store the third virtual pixel values in a third image line of the image structure, wherein the third image line is interposed between the first image line and the second image line.
	Claim 11 is objected to because of its dependency on claim 10.

Regarding claim 12, the prior art of record individually or combined fails to teach the ToF image sensor system of claims 9, 5, 3, and 1 as claimed, more specifically in combination with wherein: the binning circuit is configured to generate a fourth plurality of interpolated pixels having fourth virtual pixel values, each based on a different one of the first virtual pixel values and a different one of the second virtual pixel values.
	Claims 13-15 are objected to because of their dependency on claim 12.

Regarding claim 16, the prior art of record individually or combined fails to teach the ToF image sensor system of claim 1 as claimed, more specifically in combination with wherein the binning circuit comprises: a plurality of arithmetic logic units (ALUs) coupled to the plurality of ADCs and the output circuit, wherein each of the plurality of ALUs is coupled to a different pair of ADCs for receiving the actual pixel values therefrom and is configured to combine the actual pixel values to generate a different one of the at least one interpolated pixel.

Claims 17-19 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 17, the prior art of record individually or combined fails to teach the ToF image sensor system of claim 1 as claimed, more specifically in combination with wherein a total number of pixel values in the image structure is greater than a number of total pixels of the pixel array.

Regarding claim 18, the prior art of record individually or combined fails to teach the ToF image sensor system of claim 1 as claimed, wherein: the binning circuit is configured to receive a first number of actual pixel values from the plurality of ADCs, and more specifically in the output circuit is configured to output a second number of total pixel values according to the image structure, wherein the second number is greater than the first number.
	Claim 19 is rejected because of its dependency on claim 18

Regarding claim 23, the prior art of record individually or combined fails to teach the ToF image sensor system of claim 22, 21, and 20 as claimed, more specifically in combination with interleaving the first actual pixel values with the first virtual pixel values in a first image line of the image structure; and interleaving the second actual pixel values with the second virtual pixel values in a second image line of the image structure.

Claim 25 is allowed.
The following is an examiner’s statement of reasons for allowance

Regarding claim 25, the prior art of record individually or in combination fails to disclose, suggest, or teach the combination of A time-of-flight (ToF) image sensor system as claimed, comprising: (a) an illumination source configured to generate a modulated light signal; (b) a pixel array comprising a plurality of actual pixel lines and a plurality of actual pixel columns, wherein each pixel of the pixel array is configured to receive the modulated light signal reflected from an object as a reflected modulated light signal and to demodulate the reflected modulated light signal to generate an electrical signal; (c) a plurality of analog-to-digital converters (ADCs), wherein each ADC is coupled to at least one assigned pixel of the pixel array and is configured to convert a corresponding electrical signal generated by the at least one assigned pixel into an actual pixel value; (d) a binning circuit coupled to the plurality of ADCs and configured to generate at least one interpolated pixel, wherein the binning circuit is configured to generate each of the at least one interpolated pixel based on actual pixel values corresponding to a different pair of adjacent pixels of the pixel array, each of the at least one interpolated pixel more specifically in combination with (e) wherein the binning circuit comprises a plurality of arithmetic logic units (ALUs) coupled to the plurality of ADCs and the output circuit, wherein each of the plurality of ALUs is coupled to a different pair of ADCs for receiving the actual pixel values therefrom and is configured to combine the actual pixel values to generate a different one of the at least one interpolated pixel; and (f) an output circuit coupled to the binning circuit and configured to output the virtual pixel value of each of the at least one interpolated pixel according to an image structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 16-17, filed 16 February 2022, with respect to the rejections of claims 1 and 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPGPub 20180295297 A1) in view of Dielacher et al. (U.S. Patent No. 9971023) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Jin et al. (USPGPub 20200013811 A1) in view of Keel et al. (USPGPub 20190293792 A1).
Applicant’s arguments, see page 14, filed 16 February 2022, with respect to new claim 25 have been fully considered and are persuasive. Claim 25 is allowable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878